Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Clarity
Claim 1 is objected to because of the following informalities: Claim 1 states “to route light” in line 2 and “in response to light” in line 7. There are two instances of “light” in the claim but they don’t seem to depend on each other. As per Fig. 6, fiber 238 carries “light” that is fed to different parts of 240. The applicant is requested to clarify if these “light” limitations are dependent on each other. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthapadmanabhan (US 2015/0295641) in view of Pohlman (US 2012/0288273) in further view of Lu (US 2008/0292314).
Regarding claim 16, Anthapadmanabhan teaches an apparatus (Fig. 2, apparatus 270) comprising: a passive optical router (Fig. 2, optical router shown below) connectable to route light between a first optical fiber (Fig. 2, first fiber 240 coupled to the left of 250) and a plurality of second optical fibers (Fig. 2, plurality of second optical fibers 260); 

    PNG
    media_image1.png
    368
    235
    media_image1.png
    Greyscale

an optical receiver (Fig. 2, optical receiver 282) configured to receive instructions applied to the apparatus by the first optical fiber (paragraph [0043], the transmitter 280 and receiver 282 facilitate, for example, the reception of instructions at the ISM 270 and the reporting of monitoring results); a photovoltaic cell (Fig. 2, cell 284) configured to charge an energy storage device in response to light applied to the apparatus by the first optical fiber (paragraph [0045], a photocell 284 for converting the light energy from the CO into electrical energy for storage in rechargeable battery 286); and an electronic controller (Fig. 2, controller 285) configured to control electrical-power distribution to power the components (paragraph [0045], Power controller 285 controls the recharging of battery 286 and use of the power by microcontroller 272).  
	Although Anthapadmanabhan teaches a photovoltaic cell converting light energy to electrical energy to charge an energy storage device, Anthapadmanabhan doesn’t teach that the cell charges a capacitor, said applied light having a second wavelength that is different from the first wavelength and an electronic controller configured to control electrical-power distribution from the 15capacitor to power active components such as the optical receiver and the electronic controller.  
	Pohlman also teaches a similar apparatus (Fig. 2, apparatus 220) wherein a light receiver (Fig. 2, receiver 275) charges a capacitor (Fig. 2, capacitor within 297; Fig. 3, capacitor 320; paragraph [0030], The storage device 320 may be or include, e.g. an electrolytic capacitor or an electrochemical battery), said applied light having a second wavelength that is different from other wavelengths used (Fig. 2, applied light is second wavelength lambda3 which is different from other used wavelengths in the apparatus; paragraph [0020], lambda3 is 1625 nm) and an electronic controller (Fig. 2, controller 295+297) configured to control electrical-power distribution from the 15capacitor to power the optical receiver and the electronic controller (paragraph [0028], produce a power source suitable to operate the controller 295. The power conditioner 297 may also power the optical transmitter 280, as well the other active components in the ISM such as the multiplexer 292).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Anthapadmanabhan and incorporate the charging components and usage of a different wavelength for charging the capacitor as taught by Pohlman in order to avoid interference with wavelengths carrying data.
	Although Anthapadmanabhan already teaches an optical receiver configured to receive instructions and Pohlman teaches that the second wavelength is different from other wavelengths used, Anthapadmanabhan in view of Pohlman doesn’t teach the optical receiver is configured to receive a first modulated optical signal, said first modulated optical signal having a first 10wavelength.
	Lu teaches an optical receiver (Fig. 5, optical receiver 350d) is configured to receive a first modulated optical signal (paragraph [0024], lines 1-4, The central processor unit 340a controls the laser light source 340b to transmit an optical signal of 850 nm wavelength carrying a predetermined instruction; paragraph [0025], The 850 nm optical signal from the master monitoring device is then sent to the optical power detection 350d through the optical wavelength multiplexing device 350c, and analyzed by the central processor unit 350a to get the predetermined instruction), said first modulated optical signal having a first 10wavelength (Fig. 5, first wavelength 850nm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Anthapadmanabhan in view of Pohlman and incorporate the usage of a separate wavelength to carry instructions as taught by Lu in order to provide optical link monitoring to monitor and record the transmission quality of the optical links (Lu: paragraph [0008]).
Regarding claim 17, Anthapadmanabhan in view of Pohlman in further view of Lu teaches the apparatus of claim 16, further comprising as taught by Anthapadmanabhab, an array of photodetectors (Fig. 2, photodiode array 278), each individual one of the photodetectors being configured to detect data-modulated light applied to the passive optical router by a corresponding individual one of the second optical fibers (paragraph [0042], photodiode array 278 are used to detect upstream traffic and identify the downstream splitter port with which it is associated); 20and Pohlman teaches wherein the electronic controller is further configured to control the electrical-power distribution from the capacitor to power the array (paragraph [0028], produce a power source suitable to operate the controller 295. The power conditioner 297 may also power the optical transmitter 280, as well the other active components in the ISM such as the multiplexer 292). Although Pohlman doesn’t explicitly teach powering the array by the capacitor, Pohlman states in paragraph 28 that “other active components” may also be powered. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the controller to also power the array in order to decrease the need of external powering sources.  
Regarding claim 18, Anthapadmanabhan in view of Pohlman in further view of Lu teaches the apparatus of claim 17, wherein Pohlman teaches further comprising an optical transmitter (Fig. 2, optical transmitter 280) configured to 25generate a second modulated optical signal in response to the data-modulated light detected by the individual ones of the photodetectors (paragraph [0026], The controller 295 may sequentially address the multiplexer 292 to determine that the tap 286b is the source of light. The controller 295 may then generate an appropriate digital message that modulates an optical transmitter 280, e.g. a laser diode, to produce a modulated signal at .lamda..sub.1 for upstream transmission); and wherein the electronic controller is further configured to control the electrical-power distribution from the capacitor to power the optical transmitter (paragraph [0028], The power conditioner 297 may also power the optical transmitter 280, as well the other active components in the ISM such as the multiplexer 292).  
30Regarding claim 19, Anthapadmanabhan in view of Pohlman in further view of Lu teaches the apparatus of claim 18, wherein Pohlman teaches the second modulated optical signal has a third wavelength that is different from the first and second wavelengths (Fig. 2, third wavelength lambda1: 1490nm is different from second wavelength lambda3: 1625nm as shown in paragraph [0020] and is also different from first wavelength 850nm as taught by Lu).  
Regarding claim 20, Anthapadmanabhan in view of Pohlman in further view of Lu teaches the apparatus of claim 16, wherein Anthapadmanabhan teaches the passive optical router is configured to route data-modulated light between an optical line terminal and a plurality of optical network units of a passive optical network (Fig. 2, OLT 210 in communication with ONUs 230; paragraph [0041], In the embodiment of FIG. 2, OLT 210 is resident in CO 220, and is in optical communication with ONUs 230a, 230b . . . 230n via feeder fiber 240, optical splitter 250, and access fibers 260a, 260b . . . 260n).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637